UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4661



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES WILLIAM WASHINGTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CR-03-15)


Submitted:   May 25, 2005                  Decided:   July 13, 2005


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James T. Maloney, MALONEY & DAVID, PLC, Richmond, Virginia, for
Appellant. John L. Brownlee, United States Attorney, William F.
Gould, Assistant United States Attorney, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James   William   Washington        appeals    his   conviction      for

possession with intent to distribute cocaine base in violation of

21 U.S.C. § 841(a)(1) (2000), possession of marijuana in violation

of 21 U.S.C. § 844(a) (2000), and felon in possession of a firearm

in violation of 18 U.S.C. § 922(g)(1) (2000).            Finding no error, we

affirm.

          Washington    argues    that       the   district    court   erred    in

denying his motion to suppress.          This court reviews the factual

findings underlying a motion to suppress for clear error, and the

district court’s legal determinations de novo.                 See Ornelas v.

United States, 517 U.S. 690, 699 (1996). When a suppression motion

has been denied, this court reviews the evidence in the light most

favorable to the government.         See United States v. Seidman, 156

F.3d 542, 547 (4th Cir. 1998).

          Washington     claims        that        Detective     Wendy      Lewis

misrepresented the source of the information in her search warrant

affidavit when she indicated a “personal knowledge” of the facts

instead of noting that the source of the information was an

informant, Nykeia Washington (“Nykeia”).             A defendant is entitled

to a hearing on the validity of the search warrant affidavit under

Franks v. Delaware, 438 U.S. 154 (1978), if he “makes a substantial

preliminary   showing   that     a     false       statement    knowingly      and

intentionally, or with reckless disregard for the truth, was


                                     - 2 -
included by the affiant in the warrant affidavit, and . . . the

allegedly false statement is necessary to the finding of probable

cause.”   Id. at 155-56.   A claim that the affiant was negligent or

made an innocent mistake is inadequate to obtain a hearing on the

validity of a search warrant.    Id. at 171.

           Washington argues that Detective Lewis had no personal

knowledge of the facts and circumstances because she was not

present when the event occurred and she received all of her

information from outside sources.    Detective Lewis testified that

she checked the “personal knowledge” section of the affidavit

because the local practice was that the “informer” portion of the

affidavit is only used when there is a confidential informant.

Further, she did not check the “informer” box because in her

experience she did not have to check this box for a witness, such

as Nykeia, who was not a confidential informant. This testimony is

amply supported by the district court’s conclusion that Detective

Lewis had no intent to mislead the judge.

           Detective Lewis also did not show a reckless disregard

for the truth because she identified Nykeia as the source of the

critical information in the affidavit.1        The affidavit provided

that “Ms. Washington stated that James Washington went to a small



     1
      Although the affidavit is based on evidence that would be
classified as hearsay, reliance on hearsay is acceptable in the
context of a warrant application.    Fed. R. Crim. P. 41(c)(1);
United States v. Ventresca, 380 U.S. 102 (1965).

                                - 3 -
black vehicle parked in the driveway and came back with a small

black gun.     She states that he pointed the gun at her and her

friends and stated that he was going to kill [them].”            Although

Detective Lewis failed to properly identify Nykeia as the source of

the   other    occurrences     surrounding     the   confrontation   with

Washington, that failure does not rise to the level of reckless

disregard for the truth, as Detective Lewis did identify Nykeia as

the source of the information about Washington. Mere negligence in

not fully identifying Nykeia as the source is inadequate to justify

a Franks hearing.   Franks, 438 U.S. at 171.

          Washington also argues that Lewis did not establish the

credibility of the informant.          Detective Lewis did not intend to

misrepresent     Nykeia’s      credibility     because     the   affidavit

specifically identified Nykeia as the source of the information

about Washington, and any omission does not rise to the level of

reckless disregard for the truth.        Franks, 438 U.S. at 155-56.    As

the   district   court   did     not    err   in   its   misrepresentation

determination, it did not need to consider Lewis’ failure to

include Nykeia’s credibility on the warrant application, and it

correctly denied Washington’s request for a Franks hearing.

          Washington also claims that the warrant was not supported

by probable cause. In reviewing the propriety of issuing a search

warrant, the relevant inquiry is whether, under the totality of the

circumstances, the issuing judge had a substantial basis for


                                   - 4 -
concluding that there was probable cause to issue the warrant.

Illinois v. Gates, 462 U.S. 213, 238 (1983).        The facts presented

to the issuing judge need only convince a person of reasonable

caution that contraband or evidence of a crime will be found at the

place to be searched.      Texas v. Brown, 460 U.S. 730, 742 (1983).

Probable cause is a “flexible, common sense” standard.         Id.

           Because Lewis did not obtain the warrant until three

weeks after the occurrence of the incident, Washington claims the

information in the warrant was stale.       To determine staleness, the

court must examine all relevant facts and circumstances, including

“the nature of the unlawful activity alleged, the length of the

activity, and the nature of the property to be seized.”              United

States v. McCall, 740 F.2d 1331, 1336 (4th Cir. 1984).      The passage

of time in itself is not necessarily dispositive because “probable

cause cannot be quantified by simply counting the number of days

the occurrence of the facts supplied and the issuance of the

affidavit.”   Id.    The information in the warrant is not stale if

the evidence sought is “intrinsically likely to remain at the

location   where    it   was   originally   observed.”   Id.   at    1337.

Detective Lewis reasonably used the relatively short time span of

three weeks between the incident and obtaining the warrant to

conduct her investigation.       The handgun sought by the warrant was

likely to remain in the possession of Washington in his car or




                                   - 5 -
house.     Based on a totality of the circumstances, the information

in the warrant was not stale.

            The warrant does not provide any evidence connecting the

gun to the house, where it was found during the search, and

Washington argues that there was no probable cause to search his

house for the gun.2       “[T]he nexus between the place to be searched

and the items to be seized may be established by the nature of the

item and the normal inferences of where one would likely keep such

evidence.”       United States v. Anderson, 851 F.2d 727, 729 (4th Cir.

1988).     A “warrant is not invalid for failure to produce direct

evidence that the items to be seized will be found at a particular

location.”       Lalor, 996 F.2d at 1582.         The warrant did say the gun

was   in   the    car   parked   next    to     the   house,   and   there   was   a

substantial nexus between that car and the house.                     Evidence of

geographic proximity between the location of known illegal activity

or contraband and the place to be searched may demonstrate the

required nexus.         Id. at 1583.      It was reasonable for the judge

issuing the warrant to conclude that Washington kept the gun in the

car or in the house as those are the places where one would

normally keep a gun.




      2
      The warrant identified the house as the place to be searched
for the gun.

                                        - 6 -
     On this record, we conclude the district court correctly

denied Washington’s motion to suppress and admitted the evidence

seized pursuant to the warrant.

            Accordingly,   we   affirm    Washington’s   conviction   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                                AFFIRMED




                                  - 7 -